DETAILED ACTION
This is in response to the application filed on February 20, 2019 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 11, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/2/2019, 8/2/2019, 12/17/2020, 7/28/2021, 6/7/2022, and 8/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  independent claims 1, 11, and 17 all refer to variables A, B, C, and X with no further definition.  The examiner recommends amending claims 1, 11, and 17 to limit these variables with a phrase such as ‘wherein A, B, C, and X are positive integers,’ or the like.  All other claims inherit this objection based on their dependencies.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 11, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lupon et al., U.S. Patent Application 2015/0170021 (hereinafter referred as Lupon) (from Applicant’s IDS) in view of ‘MICROCONTROLLER BASED MAXIMUM POWER POINT TRACKING THROUGH FCC AND MLP NEURAL NETWORKS’ by Gabriele Maria Lozito et al., from Proceedings of the 6th European Embedded Design in Education and Research, 2014 (hereinafter referred to as Lozito II).

Referring to claim 1, Lupon discloses “A device, comprising: an integrated circuit” (Figs. 2B and 2C along with [0032] – [0033] SoC); “a reconfigurable stream switch formed in the integrated circuit” (Figs. 2B and 2C along with [0032] - [0033] reconfigurable logic 216 with multiplexers transmit data to inputs of different calculation circuits); “and an arithmetic unit” (Figs. 2B and 2C along with [0031] calculation circuits within calculation accelerator 204), “the arithmetic unit having: at least one input arranged to receive streaming data passed through the reconfigurable stream switch” (Figs. 2B and 2C along with [0032] - [0033] reconfigurable logic 216 with multiplexers transmit data to inputs of different calculation circuits); “at least one output arranged to stream resultant data through the reconfigurable stream switch” ([0026] – [0027] outputs and Figs. 2A-2C); “and a plurality of data paths, at least one of the plurality of data paths dedicated to implementing an activation function” (Fig. 2B paths between bridge and P1-P4 and between bridge and A1-A4, Fig. 2C data through 216, 218.1, 218.N, and on to 222).
	Lupon does not appear to explicitly disclose “an activation function according to an approximation of a second order polynomial, the second order polynomial having the form: output=AX2+BX+C.”
	However, Lozito II discloses “an activation function according to an approximation of a second order polynomial, the second order polynomial having the form: output=AX2+BX+C” (section 4.3 second bullet teaches the activation function can be approximated by a polynomial.  Section 4.5 II degree polynomial).
Lupon and Lozito II are analogous art because they are from the same field of endeavor, which is neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lupon and Lozito II before him or her, to modify the teachings of Lupon to include the teachings of Lozito II so that the activation function is approximated by a second degree polynomial.
The motivation for doing so would have been to provide a means for locating curves in the data.
Therefore, it would have been obvious to combine Lozito II with Lupon to obtain the invention as specified in the instant claim.

	As per claim 4, Lupon discloses “the integrated circuit is arranged for convolutional neural network operations” ([0001]).

	As per claim 5, Lupon discloses “a coefficient repository coupled to the arithmetic unit, the coefficient repository arranged to concurrently store coefficients for at least two activation functions” ([0036] a number of registers 308.1-308.4 for storing weights and/or kernel coefficients, [0002] the core of the model is a multi-staged algorithm that takes, as input, a large range of inputs (e.g., image pixels) and applies a set of transformations to the inputs in accordance to predefined functions).

	As per claim 6, Lupon discloses “the arithmetic unit is configurable to accept the streaming data as a multidimensional input feature volume” (Fig. 1 and [0026] image 110).

As per claim 7, Lupon discloses “the streaming data includes information specifying geometric proportions of the input feature volume” (Fig. 1 images 110 with height, width, depth.  Filter 108 and reduced image 114 with height, width, depth)
	
As per claim 8, Lupon discloses “the arithmetic unit is arranged to define an input tile having an input tile height, an input tile width, and an input tile depth” (Fig. 1 filter 108 and reduced image 114 with height, width, depth), “and wherein the arithmetic unit is arranged to walk the input tile through the input feature volume in an algorithmically configurable pattern” (Fig. 1 and [0026] convolution of a kernel over the entire image and pooling layer 104 may perform subsampling to reduce the images 110 to a stack of reduced images 114).

As per claim 9, Lupon discloses “the algorithmically configurable pattern has a height, a width, and a depth” (Fig. 1 convolution 102 with filter 108 having a height, a width, and a depth).

	As per claim 10, Lupon does not appear to explicitly disclose “the arithmetic unit includes: a data repository dedicated to storage of a look up table (LUT), the LUT arranged to store data for performing a plurality of second order polynomial approximations.”
	However, Lozito II discloses “the arithmetic unit includes: a data repository dedicated to storage of a look up table (LUT), the LUT arranged to store data for performing a plurality of second order polynomial approximations” (section 4.3 third bullet teaches a sampled version of the activation function is loaded in the microcontroller memory, and is addressed as needed.  Section 4.3 last paragraph precision reduction introduced by the LUT implementation).
Lupon and Lozito II are analogous art because they are from the same field of endeavor, which is neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lupon and Lozito II before him or her, to modify the teachings of Lupon to include the teachings of Lozito II so that the activation function is approximated by an LUT.
The motivation for doing so would have been to increase speed (as described by Lozito II in section 4.3).
Therefore, it would have been obvious to combine Lozito II with Lupon to obtain the invention as specified in the instant claim.

Referring to claim 11, claim 1 recites the corresponding limitations as that of claim 11.  Therefore, the rejection of claim 1 applies to claim 11. 
	Further, Lupon discloses “A machine learning method, comprising” ([0002] CNN detecting patterns) “generating output data with the arithmetic unit, the output data corresponding to an output of the activation function; streaming the output data through the reconfigurable stream switch; and identifying at least one feature in the input data based on information in the stream of output data” (Figs. 2A – 2C and [0026] – [0027] outputs and determine whether a pattern has been recognized or not).
	As above, Lupon and Lozito II are analogous art because they are from the same field of endeavor, which is neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lupon and Lozito II before him or her, to modify the teachings of Lupon to include the teachings of Lozito II so that the activation function is approximated by a second degree polynomial.
The motivation for doing so would have been to provide a means for locating curves in the data.
Therefore, it would have been obvious to combine Lozito II with Lupon to obtain the invention as specified in the instant claim.

Referring to claim 17, claim 1 recites the corresponding limitations as that of claim 17.  Therefore, the rejection of claim 1 applies to claim 17. 
	Further, Lupon discloses “A system, comprising: memory; an applications processor” (Fig. 10 application processor 1010, cache units 1004/1006, SRAM unit 1030); “a digital signal processor (DSP) cluster” (Fig. 8 and [0089] additional processors may be DSP units); “a configurable accelerator framework (CAF)” (Figs. 2A-2C); “and at least one communication bus architecture communicatively coupling the applications processor, the DSP cluster, and the CAF to the memory” (Fig. 10 interconnect 1002), wherein the CAF includes: the features found in claim 1.
As above, Lupon and Lozito II are analogous art because they are from the same field of endeavor, which is neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lupon and Lozito II before him or her, to modify the teachings of Lupon to include the teachings of Lozito II so that the activation function is approximated by a second degree polynomial.
The motivation for doing so would have been to provide a means for locating curves in the data.
Therefore, it would have been obvious to combine Lozito II with Lupon to obtain the invention as specified in the instant claim.

	As per claim 18, Lupon discloses “an integrated circuit package that contains the memory, the applications processor, the DSP cluster, the CAF, and the at least one communication bus architecture” (Figs. 10 and 11 along with [0021]-[0022] SoC).

	As per claim 19, Lupon discloses “a power manager circuit” ([0093] power control unit).
	Lupon does not appear to explicitly disclose “the power manager circuit electrically coupleable to a battery.”
	However, Lupon describes the circuitry being included in a mobile device, such as a cell phone, tablet, etc ([0051]).  Such handheld devices commonly include batteries so that a user can carry around the device and not require a plug for wired power.  As such, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Lupon so that “the power manager circuit electrically coupleable to a battery.”
	This would provide a means for extending battery life whenever possible.

	As per claim 20, Lupon discloses “the system is a mobile device” ([0051] a mobile device, such as a cell phone, tablet).

Claims 2, 3, and 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lupon in view Lozito II, further in view of Deisher et al., U.S. Patent Application 2018/0121796 (hereinafter referred to as Deisher).

	As per claims 2 and 3, neither Lupon nor Lozito II appears to explicitly disclose “the at least one of the plurality of data paths dedicated to implementing the activation function is dedicated to implementing a rectified linear unit (ReLU) function” and “the at least one data path dedicated to implementing the activation function is configurable to implement an identify function, a binary step function, a soft-step function, a hyperbolic tangent function, an arc-tangent function, a rectified linear tmit (ReLU) function, a parametric ReLU function, an exponential linear unit function, and a soft-plus function.”
	However, Deisher discloses “the at least one of the plurality of data paths dedicated to implementing the activation function is dedicated to implementing a rectified linear unit (ReLU) function” and “the at least one data path dedicated to implementing the activation function is configurable to implement an identify function, a binary step function, a soft-step function, a hyperbolic tangent function, an arc-tangent function, a rectified linear tmit (ReLU) function, a parametric ReLU function, an exponential linear unit function, and a soft-plus function” ([0078], [0096] activation function may be sigmoid, tan h, or ReLu. Fig. 3 data path 318, activation function 328).
Lupon, Lozito II, and Deisher are analogous art because they are from the same field of endeavor, which is neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lupon, Lozito II, and Deisher before him or her, to modify the teachings of Lupon and Lozito II to include the teachings of Deisher so that a ReLU function is performed.
The motivation for doing so would have been to speed up the learning convergence (as described in ‘Analysis of Function of Rectified Linear Unit Used in Deep Learning’ by Hara et al., 2015 in ‘Introduction’).
Therefore, it would have been obvious to combine Deisher with Lupon and Lozito II to obtain the invention as specified in the instant claim.

Note, claim 12 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 12.

	As per claim 13, Lupon discloses “the activation function is performed as part of a” “convolutional neural network procedure” ([0002] convolutional neuron network CNN).
Neither Lupon nor Lozito II appears to explicitly disclose “the activation function is performed as part of a deep convolutional neural network procedure.”
However, Deisher discloses “the activation function is performed as part of a deep convolutional neural network procedure” ([0041] and [0044] deep neural network).
Lupon, Lozito II, and Deisher are analogous art because they are from the same field of endeavor, which is neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lupon, Lozito II, and Deisher before him or her, to modify the teachings of Lupon and Lozito II to include the teachings of Deisher so that the activation function is performed as part of a deep convolutional neural network procedure.
The motivation for doing so would have been to take advantage of the deeper neural network structure, which leads to greater feature extraction.
Therefore, it would have been obvious to combine Deisher with Lupon and Lozito II to obtain the invention as specified in the instant claim.

	As per claim 14, Lupon discloses “the input data is image sensor data” (Fig. 1 and [0026] images).

	As per claim 15, Lupon discloses “defining a feature volume in the image sensor data, the feature volume having a feature volume height, a feature volume width, and a feature volume depth” (Fig. 1 input is a sequence of images with height, width, and depth); “defining an input tile having an input tile height, an input tile width, and an input tile depth” (Fig. 1 filter 108 and reduced image 114 with height, width, depth); “and walking the input tile through the feature volume in an algorithmically configurable pattern” (Fig. 1 and [0026] convolution of a kernel over the entire image and pooling layer 104 may perform subsampling to reduce the images 110 to a stack of reduced images 114).

	As per claim 16, neither Lupon nor Lozito II appears to explicitly disclose “at least one of the plurality of data paths is dedicated to implementing a rectified linear unit (ReLU) function, the method comprising: generating output data corresponding to an output of the ReLU function.”
	However, Deisher discloses “at least one of the plurality of data paths is dedicated to implementing a rectified linear unit (ReLU) function, the method comprising: generating output data corresponding to an output of the ReLU function” ([0078], [0096] activation function may be sigmoid, tan h, or ReLu. Fig. 3 data path 318, activation function 328).
Lupon, Lozito II, and Deisher are analogous art because they are from the same field of endeavor, which is neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lupon, Lozito II, and Deisher before him or her, to modify the teachings of Lupon and Lozito II to include the teachings of Deisher so that a ReLU function is performed.
The motivation for doing so would have been to speed up the learning convergence (as described in ‘Analysis of Function of Rectified Linear Unit Used in Deep Learning’ by Hara et al., 2015 in ‘Introduction’).
Therefore, it would have been obvious to combine Deisher with Lupon and Lozito II to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Analysis of Function of Rectified Linear Unit Used in Deep Learning’ by Hara et al., 2015.
‘FPGA Implementations of Feed Forward Neural Network by using Floating Point Hardware Accelerators’ by Lozito et al., 2014 ADVANCES IN ELECTRICAL AND ELECTRONIC ENGINEERING teaches computing an approximation of a second degree polynomial.
‘Fast-Track to Second Order Polynomials’ by Antonio Sodre, 2011 teaches that a second-order polynomial is of the form ax2 + bx + c = 0.
‘fpgaConvNet: A Framework for Mapping Convolutional Neural Networks on FPGAs’ by Stylianos I. Venieris et al., 2016 IEEE 24th Annual International Symposium on Field-Programmable Custom Computing Machines teaches mapping of Convolutional Neural Networks onto reconfigurable FPGA-based platforms.
Chinese Patent Application CN 110214309 A teaches a reconfigurable accelerator architecture and configuring switches in a visual processing / machine learning environment. 
Japanese Patent Application JP 2002183111 A teaches identifying a curved surface using an approximation of a second order polynomial and an algorithm for segmenting regions for each dimension.
U.S. Patent Application 20190370631 teaches a tile walk method for convolution operations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184